NUMBER 13-08-00523-CV

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                IN RE: VERONICA MONCIVAIS


                             On Petition for Writ of Mandamus


                                 MEMORANDUM OPINION

                         Before Justices Yañez, Garza, and Vela
                           Per Curiam Memorandum Opinion1

        Relator, Veronica Moncivais, filed a petition for writ of mandamus with this Court on

September 3, 2008, through which she seeks to set aside the trial court’s disbursement of

funds held in the registry of the court. The Court requested and received a response from

the real party in interest, Felipe Garcia, Jr.,2 and further received a supplemental brief from

relator. We deny the petition for writ of mandamus.



        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen de nying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).

        2
         The real party in interest, Felipe Garcia, Jr., filed several m otions for extension of tim e to file his
response herein. Those m otions which were not previously disposed of by this Court are herein GRANTED.
       The allegations made by relator in this original proceeding raise a serious question

regarding the merits of the requested relief. However, it is not at all clear that this matter

is properly raised before the Court when the petition for writ of mandamus includes an

incomplete record of the proceedings. See generally TEX . R. APP. P. 52.3(k), 52.7.

       Relator complains that Judge Bobby Flores, Presiding Judge of the 139th Judicial

District Court for Hidalgo County, Texas, signed an order disbursing funds interpleaded into

the court’s registry when the matter was actually pending before the 93rd Judicial District

Court for Hidalgo County, Texas. In response, real parties in interest assert that relator did

not disclose to this Court the existence of an order transferring the case to the 139th

Judicial District Court.

       Relator complains that the interpleaded funds were disbursed without a proper

adjudication of the claims to those funds. Again, the real parties respond that relator did

not disclose to this Court the existence of a summary judgment proceeding heard and

decided by the 332nd Judicial District Court for Hidalgo County pursuant to a transfer order

by agreement of the judge under the Local Rules of Hidalgo County District Courts.

       Relator complains of the 139th Judicial District Court’s subsequent denial of a

request for a temporary restraining order regarding the disbursement of the funds.

However, relator sought this temporary restraining order over a month after the 139th

Judicial District Court ordered the funds disbursed from the registry, and relator’s request

for a restraining order did not seek to preserve the status quo, but, instead, sought an order

to compel the real parties to repay the money disbursed more than a month earlier. It does

not appear that a request for a temporary restraining order was the proper method to

petition for such relief. See generally In re Office of Attorney Gen., 257 S.W.3d 695, 697

(Tex. 2008) (orig. proceeding) (per curiam) (temporary restraing orders are to prevent



                                              2
defined, irreparable injuries which would occur if the status quo were not preserved). Thus,

it was not an abuse of discretion for the 139th Judicial District Court to deny this relief.

       Relator complains that the 93rd Judicial District Court failed to reconsider the prior

decision of the 139th Judicial District Court denying the temporary restraining order.

However, mandamus is generally not available to contest the failure to reconsider a prior

ruling because courts are not required to reconsider prior rulings and so it is not an abuse

of discretion to refuse such petitions for reconsideration. See generally Electronic Data

Sys. Corp. v. Tyson, 862 S.W.2d 728, 736-37 n.5 (Tex. App.–Dallas 1993, orig.

proceeding); J.K. and Susie L. Wadley Research and Inst. Blood Bank v. Whittington, 843
S.W.2d 77, 86-87 n. 9 (Tex. App.–Dallas 1992, orig. proceeding). Accordingly, it was not

an abuse of discretion for the 93rd Judicial District Court to deny this relief.

       Finally, appellate courts may not deal with disputed areas of fact in a mandamus

proceeding. In re Pirelli Tire, L.L.C., 247 S.W.3d 670, 676 (Tex. 2007) (orig. proceeding);

In re Angelini, 186 S.W.3d 553, 560 (Tex. 2006) (orig. proceeding).                This original

proceeding is rife with disputes which we cannot resolve on the record before us.

       The Court, having examined and fully considered relator’s petition for writ of

mandamus, the response, and relator’s supplemental brief, is of the opinion that relator has

not shown herself entitled to the relief sought. Accordingly, we DENY the petition for writ

of mandamus. See TEX . R. APP. P. 52.8(d).

                                                          PER CURIAM


Memorandum Opinion delivered and filed
this 23rd day of January, 2009.




                                              3